 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDSeaboard Warehouse Terminals,Inc.andFreight Drivers, Ware-housemen Helpers, Bakery Salesmen and Dairy Employees,Local 390, an affiliate of International Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers of America.CaseNo. 12-RC-370.March 25, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of theNationalLabor Relations Act, a hearing was held before HerbertMintz, hear-ing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case toa three-mem-ber panel [Chairman Leedom and Members Jenkins andFanning].Upon the entire record in this case, the Board finds :Compliance :At thehearingthe Employer moved to dismiss thepetition on the ground that labororganizationswith which the Peti-tioner is affiliated are not in compliance with the filingrequirementsof Section 9(f), (g), and (h) of the Act, and that therefore theBoard is without jurisdiction to entertain the petition."The hear-ing officer received evidence relating to the necessity for compliance,including the constitution of the International and the constitutionof an organization identified as the Southern Conference, which dis-closed that there exist within 'the framework of theInternationalvarious Conferences, Divisions, and Councils, with whichlocal unionsare connected in one way or another. The International constitutionprovides for the organization of Conferences on such "geographical"The Employer contendsthat the hearingofficer erred in not permitting it to litigatethe compliance status ofthe Petitionerand the International,with special regard to themanner and scope of those organizations'distributionof their financialreports to theirmembers. In this connectionthe Employercontendsthat the Regional Directorerred inrevokinga subpoena ducestecumdirectingan officialof Petitioner to producevariousdocuments relatingto such distribution.The Employer argues thatthe Board's policyof not permittinglitigationof questions which do not raise questions of statutory inter-pretation of Section9(f), (g), and(h) is erroneous,and, in anyevent, the matters itseeks to litigatedo raisestatutoryquestions,as they involvethe question of what con-stitutes"furnishing...copies" as those words are used in theAct.Thereis no meritin the Employer's position.The matterssought to be litigatedinvolve questions con-cerning thefact of compliance and as suchare only litigable,under our rules, in collateraladministrativeproceedings.StandardCigar Company,117 NLRB 852. As the Employerhas not urged any persuasivearguments indicatinga need to reviseour rules,we affirm,the action of the hearingofficer andthe Regional Directorin this regard;we reject theEmployer's offer of proof relating to this matter ; and we deny its motion to reopen therecord, filedsubsequentto the hearing.The Employer also contends that the petition isfatally defectivebecause it does not recitethe fact thatthe Employer has refused torecognizethe Petitioner.There is no merit in this position.The Employer replied toPetitioner's request for recognition several days after the filing of the petition,but beforethe hearing,and declined to recognizePetitioner.In these circumstances,we find thepetition is a validpetition.SeeFoothill Electric Corporation,120 NLRB 1350;Advance,Pattern Company,80 NLRB 29.123 NLRB No. 48. SEABOARD WAREHOUSE TERMINALS, INC.379areas or trade divisions as the General Executive Board may direct."All local unions are required to affiliate with and participate in theactivities of the "Area Conference, . . . having geographicjurisdic-tion over such local unions."Area Conferences are financed by amonthly 5-cent per capita tax from the International Union and bya minimum per capita tax of 5 cents, per month, per member, fromlocal unions, affiliated with such conference.Local unions withinthe geographical jurisdiction of an Area Conference are required toaffiliatewith such Area Conference.Area Conferences are author-ized to adopt their own bylaws, setting for their functions,subjectto approval of the International executive board.In accordance with the above provisions, a charterhas beengranted to the Southern Conference. Its bylaws require that col-lective-bargaining contracts negotiated by its affiliatedlocal unionsmust be approved by the Conference, and requirea per capita taxpayment of 35 cents per month, per member, from its affiliatedlocals.The bylaws also provide for the establishment of tradedivisions,consisting of member unions having representation in such divisionsas Building and Construction Division, Sales Division,Warehouseand Shipbuilding Division, Taxi Division, Automotive and Miscel-laneous Division, Freight Division, and such other tradedvisions asthe policy board may determine.These trade divisionsare oftenreferred to as Councils and the record establishes that the FreightDivision, in particular, is also known as the Southern States DriversCouncil.The function of these trade divisions is to provide themember locals of the Southern Conference with expertassistance intheir organizational and collective bargaining activities.(For afuller discussion of the functions of such divisions, and their rela-tionship to local unions, seeGeneral Shoe Corporation,122 NLRB1619.)Testimony of Petitioner's secretary-treasurer, who is alsoan Inter-national organizer, disclosed the existence of numerous nationaltrade divisions, such as the National Warehouse Division, NationalFreight Division, National Bakery Division, National Dairy Divi-sion, and National Miscellaneous Division, each of which has, at onetime or another, assisted Petitioner in its organizing and collective-bargaining activities.2The national trade divisions are headed by achairman, appointed by the president of the International.Theirrelationship to the International is basically not different from therelationship of the area trade divisions to the Area Conferences.The relationship of Petitioner to the national trade divisions is the2 This is but a partial list of the national trade divisions,some of which are also re-ferred to as Councils, particularly if their jurisdiction is confined to one large company,such as the A & P Council, Sears & Roebuck Council, etc. The relationship of all nationaltrade divisions to the International is the same,and they function in the same way. .380DECISIONSOF NATIONALLABOR RELATIONS BOARDsame as itsrelationship to the area trade divisions.Like the areatrade divisions, the national trade divisions receive no per capita taxor other contributions from the local unions who call upon them forassistance.However, localunionsmay be asked at times to makevoluntary contributions to finance programs organized by the tradedivisions.It is the Employer's position that the Area Conferences, nationaltrade divisions, and the area trade divisions are labor organizationswithin the meaning of Section 9(f), (g), and (h) of the Act,and aretherefore required to comply with the filing requirements containedtherein.With respect to the Southern Conference, the only organ-ization besides the International with which Petitioner is affiliated,we need not determine the necessity of its compliance, as the recordreveals, and our records show, that it has, in fact, complied.3TheBoard has determined, on the basis of a full and complete record,that the Freight Division, or Southern States Drivers Council, isnot required to comply ;4 such finding is determinative of the issueherein with respect to the other area trade divisionsas well.Be-cause, in essential particulars, the national trade divisionsare similarin purpose and function to the area trade divisions and, like them,aremerely administrative arms of the organization which createdthem, we find that they are not required to comply.Accordingly,we find no merit in the Employer's position that the petition mustbe dismissed because of lack of compliance.31.The Employer is engaged in the business of warehousing anddelivering of merchandise stored in its warehouse to customers pri-marily located in the Miami area.During the calendar year preced-ing the hearing, its gross volume of business amounted to $163,-304.27, of which $31,311.49 represents the value of services performedwith respect to goods originating outside the State of Florida, and$836.16 represents the value of services performed with respect togoods which were shipped from the Employer's warehouse to pointsoutside the State of Florida.The above information was furnished by the Employer upon re-quest of the Regional Director.'However, the Employer protested3General Shoe Corporation,122 NLRB 1619.'General Shoe Corporation,supra.6As Petitioner is a general local,its jurisdiction cuts across many different trade divi-sions,hence the necessity for this finding.9We deny the Employer's application to take deposition of one Harold Gibbons, identifiedas a vice president of the International,and its motion to remand the proceeding forpurposes of introducing additional evidence,because we believe the record as developedat the hearing contains a sufficiently complete and accurate account of the functions andstatus of the national trade divisions, in the form of testimony of Petitioner's secretary-treasurer,who is also an International organizer,to permit us to rule upon all questionsrelating thereto.7We find no merit in the Employer's objections to receipt into evidence of the corre-spondence between the Regional Director and counsel for the Employer relative to thisinformation.The hearing officer inadvertently neglected to note on the record that these SBABOARbWAREHOUSETERMINALS, INC.381that the gathering of such information was difficult, tedious, time-consuming, expensive, and disruptive of its normal operations, andinformed the Regional Director that should any more informationbe required, it would insist upon reimbursement for the time and ex-pense incurred in obtaining the above information as well as anyadditional expense incurred in obtaining further information.TheRegional Director found it necessary to request further information,8and did so by letter, offering to make a Board agent available at theEmployer's place of business for the purpose of extracting the de-sired information from the Employer's files.Neither the Employernor its counsel replied to this request, and on October 16, the Re-gional Director issueda subpoena daces tecumanda subpoena adtesti ficandum,to Stuart Gordon, president and director, SeaboardWarehouse Terminals, Inc., returnable on November 4, 1958, direct-ing him to produce such books and records as will show the namesand addresses of all customers of the Employer to whom serviceswere ,supplied, and the dollar value of such services, or in lieuthereof, a written statement setting forth this information.There-after the Regional Director denied Stuart Gordon's petition to revokethe subpenas and notified him that unless the Employer producedevidence pursuant to the subpenas on the question of the effect of itsoperations on interstate commerce, the hearing officer would receivesuch evidence as is available on November 4, 1958, at the hearingscheduled for that date.On November 3, 1958, Stuart Gordon fileda motion for special permission to appeal from this ruling. In thelight of this fact, the hearing officer and counsel for each partyagreed that the hearing should be adjourned until after the Boardruled upon the appeal.The Board denied the appeal on November12, and the hearing was reconvened, at the convenience of Employer'scounsel, at 10 o'clock on November 18, 1958.The Employer's coun-sel appeared at this hearing unprepared to produce the requested in-formation, either through documentary or testimonial evidence.Hetook the positions that the subpenas had been issued only againstStuart Gordon, but not the Employer; that since the return date ofthose subpenas had expired on November 4, 1958, Stuart Gordon wasno longer obliged to appear in response thereto; and that becausehe believed the presence of Stuart Gordon and/or the Employer'srecords could not "help our case," he had come unprepared to de-velop further information as to the effect of the Employer's opera-tions on commerce.items of correspondence,which wentinto the exhibit file as Board Exhibits 2, 3, and 4,had been received, and we hereby correct the record in this respect. The correspondenceis admitted for the purpose of showing the nature of the Employer's operations,as wellas showing the efforts made to get the necessary jurisdictional information.8Additional information required as a result of the change in the Board's jurisdictionalpolicieswhich occurred at this time.See Press Release(R-576) October 2, 1958. 382DECISIONS OF NATIONAL LABOR RELATIONS BOARD.On the basis of the foregoing, we find, contrary to the Employer'scontentions, that it will effectuate the policies of the Act to assertjurisdiction.The information furnished by the Employer in re-sponse to the Regional Director's first request indicates that theEmployer's operations affect commerce within the meaning of theAct .9Accordingly, the Board has legal jurisdiction over the Em-ployer.While it is true, as contended by the Employer, that therecord, as it stands, does not show that the Employer's operationssatisfy the applicable jurisdictional standard,10 this failure is theresult of the Employer's lack of cooperation with the Regional Di--rector'sattempts to obtain all the relevant information.In the'Tropicanacase 11 the Board pointed out that the adoption of itsjurisdictional standards would not preclude it from departing fromthose standards in appropriate cases, and established the policy ofexercising its statutory jurisdiction in any case where an Employer,upon reasonable request, refused to supply the Board with informa-tion relevant to its jurisdictional determinations.The Board pointedout that employers could avoid the application of such policy eitherby producing the requested information or by appearing at a hearingbefore a hearing officer, prepared to cooperate in the production ofsuch evidence.The same policy governs the instant case.The in-formation requested by the Regional Director was reasonably re-'quired to enable the Board to determine whether the value of theEmployer's services to enterprises which themselves meet the Board'sjurisdictional standards was sufficient to warrantassertionof juris--diction.The Employer refused to comply, and ignored subpenascalling for the production of such evidence.12Moreover, it appeared,at the hearing unprepared to produce such evidence, for the in-sufficient reason that the disclosure would not "help [its]case."9The Employer's objections to the use of this information for this purpose are withoutmerit.The information, if accurate,discloses the existence of legal jurisdiction.Wepresume theEmployerdid not respond with false information."'.Tlieapplicable standard for "link in commerce"operations,such as those of theEmployer, is set forth inH P 0 Service,Inc.,122 NLRB 394.itTropicana Products,Inc.,122 NLRB 121.'2We reject the Employer's claim that subpenas addressed to "Stuart Gordon,Presidentand Director Seaboard Terminals,Inc.," created no obligation on its part to respondthereto.Cf.The Jacksonville Journal Company,116 NLRB 1136.Further we cannotaccept the Employer's argument that the pendency of its application for special appealnegated its obligation to respond to the subpenas.The November 4 hearing was con-tinued to a mutually satisfactory date for the sole purpose of affording the Employerevery opportunity to obtain a ruling from the issuing authority,favorable to its position.Concurrence with the Employer'sreasoning in this particular would accord the samestatus to the appeal as to an order granting the appeal,an absurd result. In denyingthe appeal,the Board invited the Employer to argue the matters raised therein in itsbrief in this case.The Board'has considered all the points raised inthe briefand findsno merit with respect thereto. SEABOARD WAREHOUSE TERMINALS, INC.383Accordingly, we find that it will effectuate the policies of the Act toassert jurisdiction over the Employer.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) and Section 2(6) and (7) of the Act.4.Petitioner seeks to represent a unit of all truckdrivers, ware-housemen, and helpers, excluding all other employees.The recordcontains testimony of the chairman of the Petitioner to the effectthat he organized the Employer's employees and observed employeesperforming work in truckdriving and warehouse classifications.Healso observed other employees, but did not know their classificationsor duties.The Employer contends that there is insufficient evidencein the record to establish the appropriateness of the unit.However,the Employer's counsel observed on the record that he felt the unitmight be appropriate as to the employees included, but as to theexclusions, he was not able to say.He declined to introduce anyevidence on this aspect of the case because he did not regard theestablishment of the appropriateness of the unit as part of the Em-ployer's , case.The Board customarily finds truckdriver units to be appropriate,and does ordinarily permit the inclusion of warehouse employees andothers in allied classifications where there is shown to be a com-munity of interests between the two groups or in the absence ofspecific objection thereto.13The Employer was afforded full op-portunity to present evidence which by its nature was primarilywithin its possession, showing that such a community of interestsdoes not exist in this case.Accordingly, in the absence of anycogent reasons indicating the inappropriatness of the unit sought,we find no merit in the Employer's objections thereto.In the foregoing circumstances, we find that the following em-ployees employed at the Employer's Miami, Florida, warehouse, con-stitute a unit appropriate for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act : All truckdrivers,warehousmen, and helpers, but excluding all other employees andsupervisors as defined in the Act.[Text of Direction of Election omitted frompublication.]13E.g.,FredricksonMotor Express Corporation,121NLRB 32;Dallas Transfer &TerminalWarehouse Company,114 NLRB18;Independent Linen Service Company ofMississippi,122 NLRB 1002.